Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris (Reg. #54,359) on February 3, 2022.

The application has been amended as follows: 
1. (Currently Amended) An information processing apparatus that is configured to perform data communication with a communication terminal, the information processing apparatus comprising: 
processing circuitry; and 
a memory storing computer-executable instructions that cause the processing circuitry to: 
display, on a display device of the communication terminal, a content by a web browser of the communication terminal of a participating user that is participating in a screen sharing event for sharing the content; 
determine, on a per-screen sharing event basis, a Uniform Resource Locator (URL) of a web page for causing the web browser, which is included in the 
transmit the determined URL to the communication terminal of the participating user; and 
transmit participation data, in which the information of the participating user transmitted via the web page from the web browser of the communication terminal, and participation information indicating that the participating user has participated in the screen sharing event, are associated with each other, 
wherein the information processing apparatus is configured to perform the data communication with a first communication terminal that is the communication terminal of the participating user and a second communication terminal of an administrative user administering the screen sharing event, [[and]] 
wherein 2Docket No.: 19R-087the processing circuitry transmits the participation data as a second web page to the second communication terminal upon detecting that authentication of the administrative user is successful[[.]], and
wherein the processing circuitry determines whether a connection is made from the participating user or the administrative user based on a communication network used for the connection, and determines the URL of the web page that differs according to whether the web page is for the participating user or the administrative user.

3. 	(Currently Amended) The information processing apparatus according to claim 1 [[2]], wherein the processing circuitry determines whether a connection is made from the participating user or the administrative user based on a type of the connection, and determines 

4. 	(Canceled).

5. 	(Currently Amended) The information processing apparatus according to claim 1 [[2]], wherein the processing circuitry determines whether a connection is made from the participating user or the administrative user based on a selection operation performed by the participating user or the administrative user, and determines the URL of the web page that differs according to whether the web page is for the participating user or the administrative user.

10. 	(Currently Amended) An information processing method executed by an information processing apparatus that is configured to perform data communication with a communication terminal, the information processing method comprising: 
displaying, on a display device of the communication terminal, a content by a web browser of the communication terminal of a participating user that is participating in a screen sharing event for sharing the content; 
determining, on a per-screen sharing event basis, a Uniform Resource Locator (URL) of a web page for causing the web browser, which is included in the communication terminal 
transmitting the determined URL to the communication terminal of the participating user; App. No.: 16/821,240 
transmitting participation data, in which the information of the participating user transmitted via the web page from the web browser of the communication terminal, and participation information indicating that the participating user has participated in the screen sharing event, are associated with each other,
performing the data communication with a first communication terminal that is the communication terminal of the participating user and a second communication terminal of an administrative user administering the screen sharing event, and transmitting the participation data as a second web page to the second communication terminal upon detecting that authentication of the administrative user is successful[[.]], 
determining whether a connection is made from the participating user or the administrative user based on a communication network used for the connection, and 
determining the URL of the web page that differs according to whether the web page is for the participating user or the administrative user.

11. 	(Currently Amended) An information processing system comprising: 
a communication terminal of a participating user participating in a screen sharing event for sharing a content; and 
an information processing apparatus configured to cause a web browser of the communication terminal participating in the screen sharing event to display the content on a 
first processing circuitry; and 
a first memory storing computer-executable instructions that cause the first processing circuitry to: 
determine, on a per-screen sharing event basis, a Uniform Resource Locator (URL) of a web page for causing the web browser, which is included in the communication terminal participating in the screen sharing event, to input and transmit information of the participating user; 6Docket No.: 19R-087 App. No.: 16/821,240 
transmit the determined URL to the communication terminal of the participating user; 
transmit participation data, in which the information of the participating user transmitted via the web page from the web browser of the communication terminal, and participation information indicating that the participating user has participated in the screen sharing event, are associated with each other, 
perform the data communication with a first communication terminal that is the communication terminal of the participating user and a second communication terminal of an administrative user administering the screen sharing event, and 
transmit the participation data as a second web page to the second communication terminal upon detecting that authentication of the administrative user is successful, and
wherein the first processing circuitry determines whether a connection is made from the participating user or the administrative user based on a communication network used for the connection, and determines the URL of the web page that differs according to whether the web page is for the participating user or the administrative user, and wherein 
the communication terminal includes: 
second processing circuitry; and 
a second memory storing computer-executable instructions that cause the second processing circuitry to: 
display the web page by the URL received from the information processing apparatus; 
accept the information of the participating user input to the displayed web page; and 
transmit, to the information processing apparatus, the accepted information of the participating user and the participation information indicating that the participating user has participated in the screen sharing event.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: This application is allowable in light of the examiner’s amendments herein.  The closest prior arts fail to teach or suggest “wherein the processing circuitry determines whether a connection is made from the participating user or the administrative user based on a communication network used for the connection, and determines the URL of the web page that differs according to whether the web page is for the participating user or the administrative user” as recited in independent claim 1 and in conjunction with all other claimed 
The closest prior arts (previously applied) generally teach determining whether a user or administrator logs into a website and provides different web interfaces according to the user type, however, fail to teach or suggest that the user type and resulting web page URL are determined based on the communication network used for the connection as claimed in the independent claims, and in conjunction with all other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN A BUI/Primary Examiner, Art Unit 2448